Citation Nr: 0105279	
Decision Date: 02/21/01    Archive Date: 02/26/01

DOCKET NO.  99-24 526	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Indianapolis, Indiana


THE ISSUE

Entitlement to an effective date prior to February 10, 1992 
for service connection for post-operative residuals of a 
colectomy and ileostomy disability due to familial polyposis, 
on the basis of whether a January 1984 rating decision 
contained clear and unmistakable error (CUE).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

J. D. Parker, Counsel



INTRODUCTION

The veteran had active service from October 1968 to November 
1970.  This matter comes before the Board of Veterans' 
Appeals (Board) on appeal from an October 1999 rating 
decision (issued in November 1999) by the Department of 
Veterans Affairs (VA) Regional Office (RO) in Milwaukee, 
Wisconsin, which found that CUE error had not been committed 
in the January 1984 rating decision denial to reopen a claim 
for service connection for a colectomy and ileostomy 
disability due to familial polyposis.  The veteran filed a 
timely appeal, and the case has been referred to the Board 
for resolution.


FINDINGS OF FACT

1.  In a December 1972 rating decision, the RO denied service 
connection for post-operative residuals of a total colectomy; 
in a January 1984 rating decision, the RO denied reopening of 
the claim for service connection; the RO issued notice of 
this decision on February 9, 1984; and the veteran did not 
file a notice of disagreement with this decision. 

2.  The January 1984 RO rating decision erred in failing to 
find that new and material evidence had been presented to 
reopen a claim for service connection for post-operative 
residuals of a total colectomy; at the time it was made, it 
is not clear that the error would have manifestly resulted in 
a grant of service connection for post-operative residuals of 
a total colectomy. 

3.  In a February 1997 rating decision, the RO granted 
service connection for post-operative residuals of a total 
colectomy, and assigned an effective date for service 
connection of February 10, 1992; the RO notified the veteran 
of this decision on February 23, 1997; and the veteran did 
not file a notice of disagreement with the effective date 
assigned by this decision. 


CONCLUSIONS OF LAW

1.  The January 1984 rating decision, which denied a 
reopening of a claim for service connection for post-
operative residuals of a total colectomy, was not clearly and 
unmistakably erroneous.  38 U.S.C.A. §§ 5108, 5109A, 7105 
(West 1991); 38 C.F.R. §§ 3.104, 3.105(a) (2000).

2.  The criteria for an effective date prior to February 10, 
1992 for service connection for post-operative residuals of a 
total colectomy have not been met.  38 U.S.C.A. §§ 5107, 
5110, 7105 (West 1991); 38 C.F.R. §§ 3.156, 3.400, 20.302(a), 
20.1103 (2000).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The veteran contends that he is entitled to an effective date 
prior to February 10, 1992 for service connection for post-
operative residuals of a total colectomy because the January 
1984 rating decision to deny reopening of a claim for service 
connection for post-operative residuals of a total colectomy 
was clearly and unmistakably erroneous.  The veteran 
contends, in substance, that there was no medical evidence of 
record in January 1984 to rebut the newly submitted evidence 
in the form of a private physician's written opinion that the 
veteran's polyposis began in service.  Through his 
representative, the veteran contends that the RO erred by 
rebutting the private medical opinion with its own opinion 
instead of other medical evidence.  

Applicable regulations provide that previous determinations, 
which are final and binding, will be accepted as correct in 
the absence of CUE.  Where evidence establishes such error, 
the prior decision will be reversed or amended.  38 C.F.R. 
§ 3.105(a).  

The United States Court of Appeals for Veterans Claims (the 
Court) has set forth a three-pronged test to determine 
whether CUE is present in a prior determination.  First, 
either the correct facts, as they were known at the time, 
were not before the adjudicator (that is, more than a simple 
disagreement as to how the facts were weighed or evaluated) 
or the statutory or regulatory provisions extant at that time 
were incorrectly applied.  Second, the error must be 
"undebatable" and of the sort "which, had it not been 
made, would have manifestly changed the outcome at the time 
it was made."  Third, a determination that there was CUE 
must be based on the record and law that existed at the time 
of the prior adjudication in question.  Damrel v. Brown, 6 
Vet. App. 242, 245 (1994), (quoting Russell v. Principi, 3 
Vet. App. 310, 313-14 (1992) (en banc)).

The Court has also stated that CUE is a very specific and 
rare kind of "error."  "It is the kind of error, of fact 
or law, that when called to the attention of later reviewers 
compels the conclusion, to which reasonable minds could not 
differ, that the result would have been manifestly different 
but for the error.  Thus, even where the premise of error is 
accepted, if it is not absolutely clear that a different 
result would have ensued, the error complained of cannot be, 
ipso facto, clear and unmistakable."  Fugo v. Brown, 6 Vet. 
App. 40, 43-44 (1993); citing Russell, 3 Vet. App. at 313.  
Finally, the Court has held that the failure to fulfill the 
duty to assist cannot constitute clear and unmistakable 
error.  Crippen v. Brown, 9 Vet. App. 412, 424 (1996); 
Caffrey v. Brown, 6 Vet. App. 377 (1994).

In a December 1972 rating decision, the RO denied service 
connection for post-operative residuals of a total colectomy.  
In December 1983, the veteran submitted additional evidence 
which was considered as a request to reopen a claim for 
service connection for post-operative residuals of a total 
colectomy.  In a January 1984 rating decision (issued in 
February 1994), the RO denied reopening of the claim.  The RO 
issued notice of this decision on February 9, 1984, but the 
veteran did not thereafter file a notice of disagreement with 
this decision.  As the veteran did not file a notice of 
disagreement with the January 1984 decision within one year 
of notice of the decision, the January 1984 RO rating 
decision became final.  See 38 U.S.C.A. § 7105(b)(1), (c); 
38 C.F.R. §§ 20.302, 20.1103; Person v. Brown, 5 Vet. 
App. 449, 450 (1993). 

In a February 1997 rating decision, the RO granted service 
connection for post-operative residuals of a total colectomy, 
and assigned an effective date for service connection of 
February 10, 1992.  The RO notified the veteran of this 
decision on February 23, 1997, but the veteran did not file a 
notice of disagreement with the effective date decision.  
Therefore, the February 1997 RO rating decision assignment of 
an effective date of February 10, 1992 also became final.  
See 38 U.S.C.A. § 7105(b)(1), (c); 38 C.F.R. §§ 20.302, 
20.1103.  

In April 1999, the veteran filed his claim for an earlier 
effective date on the basis of CUE in the January 1984 rating 
decision.  The evidence of record at the time of the January 
1984 rating decision included service medical records which 
included a July 1970 note that the veteran should be 
scheduled for a barium enema to rule out congenital multiple 
polyposis.  The note indicated a strong family history of 
cancer of the colon.  The report of medical history by the 
veteran in June 1970 reflects that he denied having, or 
having experienced, stomach or intestinal trouble.  The 
Medical Board report prepared in June 1970 recommended that, 
because of a strong family history of cancer of the colon, 
the veteran should have a barium enema at least yearly.  
Service medical records were otherwise negative for 
complaints, findings, or diagnosis pertaining to the colon, 
including polyposis of colon. 

A September 1972 VA summary of hospitalization reflects a 
history that the veteran's maternal grandmother died at the 
age of 49 with cancer of the colon, and his mother died at 
age 48 with carcinoma of the colon with multiple surgical 
procedures.  At the time of admission, the veteran complained 
of rectal bleeding of a three month duration, and his fear of 
cancer.  Rectal examination revealed multiple small polyps 
throughout the entire rectum, barium enema revealed over 1000 
polyps in the colon and rectal area, and laboratory work 
revealed no significant fall in hemoglobin.  An exploratory 
laparotomy was performed, a total abdominal colectomy was 
performed, and a low ileo-proctostomy was performed.  The 
diagnosis was familial polyposis of the colon.  A temporary 
disability retired list examination noted the recent 
exploratory laparotomy with total abdominal colectomy, and a 
notation of familial polyposis.  A September 1972 
certification from an Army physician reflects a history of 
rectal bleeding and familial polyposis of the colon, and a 
major diagnosis of familial polyposis of the colon.  

A December 1983 statement by a private physician, R. R., 
M.D., reflects that he saw the veteran in August 1971 for 
complaints of cramping and rectal bleeding, that a 
sigmoidoscopy examination revealed polyposis, and he 
recommended a colectomy.  Dr. R further wrote that, based on 
the veteran having undergone a colectomy in September 1972, 
which revealed over 1,000 polyps in the colon and rectum, 
"[t]hese factors make it certain that he had the polyps at 
the time of his discharge from the armed forces in Nov. 
1970." 

Following a complete review of the record and the extant 
regulations, the Board finds that the January 1984 rating 
decision contained error, but was not clearly and 
unmistakably erroneous.  With regard to the veteran's 
contention that the newly submitted evidence (in the form of 
a December 1983 private physician's written opinion that the 
veteran's polyposis began in service) was both new and 
material evidence sufficient to require a reopening of the 
veteran's previously disallowed claim, the Board agrees that 
the December 1983 private physician letter constituted both 
new and material evidence.  Therefore, the claim for service 
connection post-operative residuals of a total colectomy 
should have been reopened, and the RO erred in failing to 
reopen the veteran's claim in January 1984. 

At the time this error was made, however, the error (failure 
to find new and material evidence and reopen the claim for 
service connection) would not have manifestly changed the 
outcome of the decision.  That is, based on the evidence of 
record in January 1984, it is not "undebatable" that, had 
the claim been reopened and adjudicated on the merits, the 
result would have been a grant of service connection for 
post-operative residuals of a total colectomy.  With regard 
to the veteran's contention that there was no medical 
evidence of record in January 1984 to rebut the newly 
submitted evidence in the form of a private physician's 
written opinion that the veteran's polyposis began in 
service, at the time of the January 1984 rating decision, 
there was evidence of record for and against the claim for 
service connection which had to be weighed by the RO.  The 
absence of any recorded complaints, clinical findings, or 
diagnosis in service, the diagnosis of familial polyposis 
unaccompanied by an opinion as to date of onset, as well as 
an absence of symptomatology after service until August 1971, 
is evidence which the RO would have had to weigh against the 
December 1983 private physician's opinion.  The weighing of 
the evidence at that time would have required consideration 
of factors such as the absence of a stated basis for the 
private medical nexus opinion, including that the opinion did 
not indicate review of the medical evidence, including review 
of the September 1972 VA report of hospitalization.  The 
Court has stated that mere disagreement with the way the 
evidence is weighed does not constitute CUE; more than a 
simple disagreement as to how the facts were weighed or 
evaluated is required to demonstrate CUE.  See Damrel, 6 Vet. 
App. at 245.

The Board reiterates that the standard for CUE requires that 
any such error compel the conclusion, to which reasonable 
minds could not differ, that the result would have been 
manifestly different but for the error.  Fugo, 6 Vet. App. at 
43.  The Board emphasizes that, at the time of the January 
1984 rating decision, there was evidence of record both for 
and against the claim for service connection which would have 
been weighed by the RO.  Therefore, the Board concludes that, 
although the RO should have reopened the veteran's claim and 
adjudicated the claim on the merits, and erred by failing to 
do so, it is not undebatable that reasonable minds could not 
differ as to whether service connection would had to have 
been granted at that time.  For these reasons, the Board 
finds that, while the RO committed error in the January 1984 
decision, the error was not clearly and unmistakably 
erroneous.  

In light of the finding that the February 1997 RO rating 
decision assignment of an effective date also became a final 
decision, and the conclusion herein that the error in the 
January 1984 rating decision was not clearly and unmistakably 
erroneous, there is no other basis for consideration of an 
earlier effective date for service connection for post-
operative residuals of a total colectomy and ileostomy.  For 
these reasons, the Board finds that the criteria for an 
effective date prior to February 10, 1992, for service 
connection for post-operative residuals of a total colectomy 
and ileostomy, have not been met.  38 U.S.C.A. §§ 5107, 5110, 
7105; 38 C.F.R. §§ 3.156, 3.400, 20.302(a), 20.1103.


ORDER

The veteran's appeal of a claim of entitlement to an 
effective date prior to February 10, 1992, for service 
connection for post-operative residuals of a colectomy and 
ileostomy, on the basis of whether a January 1984 rating 
decision contained CUE, is denied.


		
	R. F. WILLIAMS
	Member, Board of Veterans' Appeals


 

